Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 27th
day of July 2009, by and between NTN Buzztime, Inc., a Delaware corporation (the
“Company”), and Kenneth Keymer, an individual (the “Executive”).
 
RECITALS
 
THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:
 
A. The Company desires that the Executive be employed by the Company to carry
out the duties and responsibilities described below, all on the terms and
conditions hereinafter set forth, effective as of July 27, 2009 (the “Effective
Date”).
 
B. The Executive desires to accept such employment on such terms and conditions.
 
NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:
 
1.
Retention and Duties.

 
 
1.1
Retention; Authorization to Work in the United States.  Subject to the terms and
conditions expressly set forth in this Agreement, the Company does hereby hire,
engage and employ the Executive and the Executive does hereby accept and agree
to such hiring, engagement and employment.  Executive’s employment with the
Company is “at-will” and either the Company or Executive may terminate his
employment with the Company at any time for any or no reason, subject to the
terms and conditions set forth in this Agreement.  The period of time during
which Executive remains employed by the Company is referred to as the “Period of
Employment.”  Notwithstanding anything else set forth in this Agreement, the
Company's hiring of Executive is conditioned upon, prior to the Effective Date,
Executive passing a background check, negative alcohol/drug screen result and
compliance with federal I-9 requirements.

 
 
1.2
Duties.  During the Period of Employment, the Executive shall serve the Company
as its Chief Operations Officer (the “COO”) and shall have the powers, duties
and obligations of management typically vested in the office of the COO, of a
corporation, subject to the directives of the Chief Executive Officer (the
“CEO”) and the corporate policies of the Company as they are in effect and as
amended from time to time throughout the Period of Employment (including,
without limitation, the Company’s business conduct and ethics policies).  The
Executive shall devote substantially all of the Executive’s business time,
energy and skill to the performance of the Executive’s duties for the Company.
As part of the accepting the role and duties of company management, the
Executive will resign his position on the Board. During the Period of
Employment, the Executive shall report to the CEO.

 

 
1

--------------------------------------------------------------------------------

 

 
1.3
No Breach of Contract.  The Executive hereby represents to the Company that:
(i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
other agreement or policy to which the Executive is a party or otherwise bound;
(ii) the Executive has no information (including, without limitation,
confidential information and trade secrets) relating to any other person or
entity which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; and (iii) except as set forth on
Exhibit A hereto, the Executive is not bound by any confidentiality, trade
secret or similar agreement (other than this Agreement and the Confidentiality
and Work for Hire Agreement attached hereto as Exhibit B (the “Confidentiality
and Work for Hire Agreement”) with any other person or entity.

 
 
1.4
Location.  The Executive acknowledges that the Company’s principal executive
offices are currently located in Carlsbad, California.  The Executive agrees
that he will work from the Company’s principal executive offices.  The Executive
acknowledges that he may be required to travel from time to time in the course
of performing his duties for the Company.

 
2.
Compensation.

 
 
2.1
Base Salary.  The Executive’s base salary (the “Base Salary”) shall be paid in
accordance with the Company’s regular payroll practices in effect from time to
time, but not less frequently than in monthly installments.  The Executive’s
Base Salary shall be at an annualized rate of Three Hundred Thousand Dollars
($300,000).

 
 
2.2
Incentive Bonus.  During the Period of Employment, the Executive shall be
eligible to receive an annual incentive bonus (“Incentive Bonus”) of 50% of the
Executive’s Base Salary.  For calendar year 2009 the Executive’s Incentive Bonus
shall be pro rated based on hire date and any approved leave of absence and
shall be based on and subject to the requirements set forth in the 2009 NTN
Buzztime Corporate Incentive Plan.

 
For purposes of clarity, the Executive’s target potential Incentive Bonus for
2009 shall be One Hundred and Fifty Thousand Dollars ($150,000), which is equal
to fifty percent (50%) of his Base Salary and will be pro-rated based on his
date of hire to Seventy Five Thousand Dollars ($75,000). Additionally, any
incentive bonus shall be subject to the additional requirements as stated in the
2009 NTN Buzztime Corporate Incentive Plan.
 
The Incentive Bonus, if any, will be paid to the Executive within thirty (30)
days after receipt of the independent auditor’s report on the Company’s annual
financial statements for the year in question or before March 15th of the
following year; provided that the Incentive Bonus will not be deemed earned and
will not be paid to the Executive unless the Executive is employed by the
Company on such payment date.  Payment of the Incentive Bonus, if any, will be
subject to withholdings in accordance with the Company’s standard payroll
procedures.
 

 
2

--------------------------------------------------------------------------------

 

 
2.3
Stock Option Grants.  Subject to this Section 2.3 and board compensation
committee approval, the Company will grant to the Executive an initial option
(the “Initial Option”) to purchase 750,000 shares of the Company’s common stock,
$0.005 par value per share (“Common Stock”).  The exercise price per share for
the Initial Option will be equal to the fair market value of a share of the
Common Stock on the date the Initial Option is granted.

 
The Initial Option will be intended to qualify as an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), to the maximum extent possible within the limitations of
the Code.  The Initial Option shall become vested as to 25% of the total number
of shares of Common Stock on the first anniversary of the Award Date.  The
remaining 75% of the total number of shares of Common Stock shall become vested
in 36 substantially equal monthly installments, with the first installment
vesting on the last day of the month following the month in which the first
anniversary of the Award Date occurs and an additional installment vesting on
the last day of each of the 35 consecutive months thereafter. The vesting of
each installment of the Initial Option will occur only if such vesting date
occurs during the Executive’s continued employment by the Company through the
respective vesting date.  The maximum term of the Initial Options will be ten
(10) years from the date of grant thereof, subject to earlier termination upon
the termination of the Executive’s employment with the Company, a change in
control of the Company and similar events.  The Initial Option shall be granted
under the NTN Buzztime, Inc. 2004 Performance Incentive Plan (the “Plan”), a
copy of which has been provided to the Executive, and shall be subject to such
further terms and conditions as set forth in a written stock option agreement to
be entered into by the Company and the Executive to evidence the Option (the
“Option Agreement”).  The Option Agreement shall be in substantially the form
attached hereto as Exhibit C.


3.
Benefits.

 
 
3.1
Retirement, Welfare and Fringe Benefits.  During the Period of Employment, the
Executive shall be entitled to participate in all employee pension and welfare
benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time.

 
 
3.2
Paid Time Off.  During the Period of Employment, the Executive shall accrue paid
time off (“PTO”) and shall be permitted time off in accordance with the
Company’s PTO policies in effect from time to time.  The Executive shall also be
entitled to all other holiday and leave pay generally available to other
executives of the Company.

 

 
3

--------------------------------------------------------------------------------

 

 
3.3
Relocation Costs. Upon the commencement of the Period of Employment the company
shall pay the Executive a one-time lump sum payment of Forty Thousand Dollars
($40,000) for relocation costs from Boulder Colorado to the San Diego California
metropolitan area. This payment will be a direct payment to the Executive to
cover actual and reasonable costs associated with relocation.

 
4.
Termination.

 
 
4.1
Termination of Employment.  The Executive’s employment by the Company may be
terminated either by the Company or by Executive at any time for any or no
reason and with or without Cause (in any case, the date that the Executive’s
employment by the Company terminates and which constitutes a "separation from
service" within the meaning of Section 409A of the Code is referred to as the
“Separation Date”).

 
 
4.2
Benefits Upon Termination.  If the Executive’s employment with the Company is
terminated for any reason by the Company or by the Executive, the Company shall
have no further obligation to make or provide to the Executive, and the
Executive shall have no further right to receive or obtain from the Company, any
payments or benefits except as follows:

 
 
(a)
The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as defined in Section 4.4) within
10 days following the Separation Date;

 
 
(b)
If the Executive’s employment with the Company is terminated by the Company
without Cause (as defined in Section 4.4(b)), the Company shall pay (in addition
to the Accrued Obligations), subject to tax withholding and other authorized
deductions and subject to the requirements of Section 4.3, an amount equal to
the sum of one (1) month of severance pay for every two (2) months the Executive
is employed to a maximum of three (3) months calculated at the Executive’s
then-current Base Salary rate in effect on the Separation Date as severance pay.
The first installment of any severance pay payable under this Section 4.2(b)
shall commence within 15 days following the 45-day period in which Executive is
required to execute and not revoke the general release agreement in accordance
with Section 4.3.

 
 
4.3
Release; Exclusive Remedy.

 
 
(a)
This Section 4.3 shall apply notwithstanding anything else contained in this
Agreement or any stock option, restricted stock or other equity-based award
agreement to the contrary.  Notwithstanding any provision in this Agreement to
the contrary, as a condition precedent to any Company obligation to the
Executive pursuant to Section 4.2(b) or any agreement or obligation to
accelerate vesting of any equity-based award in connection with the termination
of the Executive’s employment, the Executive shall, upon or promptly following
his Separation Date sign and not revoke a general release agreement in a form
prescribed by the Company, and provided further that such general release
agreement is executed and becomes effective no later than forty-five (45) days
following the Executive's Separation Date. The Company shall have no obligation
to make any payment to the Executive pursuant to Section 4.2(b) (or to
accelerate the vesting of any equity-based award in the circumstances as may
otherwise be contemplated by the applicable award agreement) unless and until
the general release agreement contemplated by this Section 4.3 becomes
irrevocable by the Executive in accordance with all applicable laws, rules and
regulations.

 

 
4

--------------------------------------------------------------------------------

 

 
(b)
The Executive agrees that the general release agreement described in
Section 4.3(a) will include a complete release of all known and unknown claims
pursuant to California Civil Code Section 1542 and will require that the
Executive acknowledge, as a condition to the payment of any benefits under
Section 4.2(b), as applicable, that the payments contemplated by Section 4.2
(and any applicable acceleration of vesting of an equity-based award in
accordance with the terms of such award in connection with the termination of
the Executive’s employment) shall constitute the exclusive and sole remedy for
any termination of his employment, and the Executive will be required to
covenant, as a condition to receiving any such payment (and any such accelerated
vesting), not to assert or pursue any other remedies, at law or in equity, with
respect to any termination of employment.  The Company and Executive acknowledge
and agree that there is no duty of the Executive to mitigate damages under this
Agreement.  All amounts paid to the Executive pursuant to Section 4.2 shall be
paid without regard to whether the Executive has taken or takes actions to
mitigate damages.

 
 
4.4
Certain Defined Terms.

 
 
(a)
As used herein, “Accrued Obligations” means:

 
 
(i)
any Base Salary that had accrued but had not been paid (including accrued and
unpaid personal time off) on or before the Separation Date; and.

 
 
(ii)
any reimbursement due to the Executive for expenses incurred by the Executive on
or before the Separation Date.

 
 
(b)
As used herein, “Cause” shall mean, as reasonably determined by the Company,
(i) any act of personal dishonesty taken by the Executive in connection with his
responsibilities as an employee of the Company which is intended to result in
substantial personal enrichment of the Executive and is reasonably likely to
result in material harm to the Company, (ii) the Executive’s conviction of a
felony which the Company reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business, (iii) a willful act
by the Executive which constitutes misconduct and is materially injurious to the
Company, (iv) continued willful violations by the Executive of the Executive’s
obligations to the Company after there has been delivered to the Executive a
written demand for performance from the Company which describes the basis for
the Company’s belief that the Executive has willfully violated his obligations
to the Company.

 

 
5

--------------------------------------------------------------------------------

 

 
4.5
Limitation on Benefits.

 
 
(a)
Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the payments and benefits provided under this Agreement and benefits
provided to, or for the benefit of, the Executive under any other Company plan
or agreement (such payments or benefits are collectively referred to as the
“Benefits”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Benefits shall be reduced (but not below zero) if and to the extent that a
reduction in the Benefits would result in the Executive retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the Excise Tax), than if the Executive received all of the
Benefits (such reduced amount if referred to hereinafter as the “Limited Benefit
Amount”).  Unless the Executive shall have given prior written notice specifying
a different order to the Company to effectuate the Limited Benefit Amount, the
Company shall reduce or eliminate the Benefits by first reducing or eliminating
those payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the Determination (as
hereinafter defined).  Any notice given by the Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.

 
 
(b)
A determination as to whether the Benefits shall be reduced to the Limited
Benefit Amount pursuant to this Agreement and the amount of such Limited Benefit
Amount shall be made by the Company’s independent public accountants or another
certified public accounting firm of national reputation designated by the
Company (the “Accounting Firm”) at the Company’s expense.  The Accounting Firm
shall provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to the Company and the Executive
within five (5) days of the date of termination of the Executive’s employment,
if applicable, or such other time as requested by the Company or the Executive
(provided the Executive reasonably believes that any of the Benefits may be
subject to the Excise Tax), and if the Accounting Firm determines that no Excise
Tax is payable by the Executive with respect to any Benefits, it shall furnish
the Executive with an opinion reasonably acceptable to the Executive that no
Excise Tax will be imposed with respect to any such Benefits.  Unless the
Executive provides written notice to the Company within ten (10) days of the
delivery of the Determination to the Executive that he disputes such
Determination, the Determination shall be binding, final and conclusive upon the
Company and the Executive.

 

 
6

--------------------------------------------------------------------------------

 

5.
Proprietary Information; Inventions and Developments.  Concurrently with
entering into this Agreement, the Executive will execute the Confidentiality and
Work for Hire Agreement.

 
6.
Withholding Tax.  Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due payable under or Pursuant to this Agreement such
federal, state, and local income employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 
7.
Assignment.  This Agreement is personal in its nature and neither of the parties
hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that in the
event of a merger, consolidation, or transfer or sale of all or substantially
all of the assets of the Company with or to any other individual(s) or entity,
this Agreement shall, subject to the provisions hereof, be binding upon and
inure to the benefit of such successor and such successor shall discharge and
perform all the promises, covenants, duties, and obligations of the Company
hereunder.

 
8.
Section Headings.  The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 
9.
Governing Law.  This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.

 
10.
Severability.  If any provision of this Agreement or the application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of this Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 

 
7

--------------------------------------------------------------------------------

 

11.
Entire Agreement.  This Agreement, together with the Option Agreements and the
Exhibits contemplated hereby, including the Confidentiality and Work for Hire
Agreement and Mutual Agreement to Arbitrate, embodies the entire agreement of
the parties hereto respecting the matters within its scope.  This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof.  Any prior
negotiations, correspondence, agreements, proposals or understandings relating
to the subject matter hereof shall be deemed to have been merged into this
Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect.  There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.

 
12.
Modifications.  This Agreement may not be amended, modified or changed (in whole
or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.  Without limiting the foregoing, the at-will nature of Executive's
employment by the Company may only be modified in a writing approved by the CEO
and executed by both the CEO and the Executive.

 
13.
Waiver.  Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 
14.
Arbitration.  Any controversy arising out of or relating to the Executive’s
employment (whether or not before or after the expiration of the Period of
Employment), any termination of the Executive’s employment, this Agreement, the
Confidentiality and Work for Hire Agreement referred to in Section 5, the Option
Agreement or any other agreements relating to the grant to Executive of
equity-based awards, including any Anniversary Option, the enforcement or
interpretation of any of such agreements, or because of an alleged breach,
default, or misrepresentation in connection with any of the provisions of any
such agreement, including (without limitation) any state or federal statutory
claims, shall be submitted to arbitration in accordance with the provisions set
forth on Exhibit D hereto.

 
Nothing in this Agreement or the attached Exhibit D shall prohibit or limit the
parties from seeking provisional remedies under California Code of Civil
Procedure section 1281.8, including, but not limited to, injunctive relief from
a California court of competent jurisdiction.  Without limiting the foregoing,
the Executive and the Company acknowledge that any breach of any of the
covenants of this Agreement or in the Confidentiality and Work for Hire
Agreement could result in irreparable injury to either of the parties hereto for
which there might be no adequate remedy at law, and that, in the event of such a
breach or threat thereof, the non-breaching party shall be entitled to obtain a
temporary restraining order and/or a preliminary injunction and a permanent
injunction restraining the other party hereto from engaging in any activities
prohibited by any covenant of this Agreement or in the Confidentiality and Work
for Hire Agreement or such other equitable relief as may be required to enforce
specifically any of such covenants or provisions.
 

 
8

--------------------------------------------------------------------------------

 

15.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.  Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 
16.
Legal Counsel; Mutual Drafting.  Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice.  Each party has cooperated in the
drafting, negotiation and preparation of this Agreement.  Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language.  The Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

 
17.
Code Section 409A.

 
 
(a)
It is intended that any amounts payable under this Agreement and the Company’s
exercise of authority or discretion hereunder shall comply with Section 409A of
the Code (including the Treasury regulations and other published guidance
relating thereto) (“Code Section 409A”) so as not to subject the Executive to
any interest or additional tax imposed under Code Section 409A.  To the extent
that any amount payable under this Agreement would trigger the additional tax
imposed by Code Section 409A, the Agreement shall be modified to avoid such
additional tax yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to the Executive.

 
 
(b)
Without limiting the generality of the foregoing, and notwithstanding any
provision in this Agreement to the contrary, any payments made from the date of
the Executive's termination of employment through March 15th of the calendar
year following such termination, are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations and thus
payable pursuant to the "short-term deferral" rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations; to the extent such payments are made
following said March 15th, they are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations made upon an
involuntary separation from service and payable pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations, to the maximum extent permitted
by said provision, with any excess amount being regarded as subject to the
distribution requirements of Section 409A(a)(2)(A) of the Code, including,
without limitation, the requirement of Section 409A(a)(2)(B)(i) of the
Code.  For purposes of the foregoing, if upon Executive's separation from
service he is then a "specified employee" (within the meaning of Code Section
409A), then to the extent necessary to comply with Code Section 409A and avoid
the imposition of taxes under Code Section 409A, the Company shall defer payment
of "nonqualified deferred compensation" subject to Code Section 409A payable as
a result of and within six (6) months following such separation from service
under this Agreement until the earlier of (i) the first business day of the
seventh month following Executive's separation from service, or (ii) ten (10)
days after the Company receives notification of Executive's death.  If the
Company determines that any other payments hereunder fail to satisfy the
distribution requirement of Section 409A(a)(2)(A) of the Code, then the payment
of such benefit shall be delayed to the minimum extent necessary so that such
payments are not subject to the provisions of Section 409A(a)(1) of the
Code.  Any payments that are delayed as a result of this Section 23(b) shall be
paid without interest.

 
 

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.
 
 
 

 
“COMPANY”
 
NTN Buzztime, Inc.,
a Delaware corporation


By: /s/ Terry Bateman                                                 
Name: Terry Bateman                                                  
Title:CEO                                                                       
 


 
“EXECUTIVE”
 
  /s/ Kenneth Keymer                                                    
Kenneth Keymer

 



 
10

--------------------------------------------------------------------------------

 



EXHIBIT A
 
CONFIDENTIALITY DISCLOSURE
 


 
 
 
 
 
 
 
 
 
 
 

 
11

--------------------------------------------------------------------------------

 



EXHIBIT B
 
NTN BUZZTIME, INC.
CONFIDENTIALITY AND WORK FOR HIRE AGREEMENT
 


 
 
 
 
 
 
 
 
 
 
 

 
12

--------------------------------------------------------------------------------

 



EXHIBIT C
 


 
NTN BUZZTIME, INC.
2004 PERFORMANCE INCENTIVE PLAN
EXECUTIVE INCENTIVE STOCK OPTION AGREEMENT
 


 
 
 
 
 
 
 
 
 
 
 

 
13

--------------------------------------------------------------------------------

 



EXHIBIT D
 
MUTUAL AGREEMENT TO ARBITRATE
 
This Mutual Arbitration Agreement (“Arbitration Agreement”) is entered into
between NTN Buzztime, Inc. (“the Company”) and Kenneth Keymer, an individual
(the “Executive”).
 
Agreement to Arbitrate Certain Disputes and Claims
 
Executive and Company agree that they will submit any claim, dispute, and/or
controversy relating to or arising from Executive's employment with Company to
final and binding arbitration. Arbitration shall be the exclusive means of
resolving the claim, dispute and/or controversy regardless of whether it is
based on tort, contract, statute, equity and/or other laws.  This shall include,
but not be limited to, claims of wrongful termination, discrimination,
harassment, conversion, theft of trade secrets, unfair competition, damage to
person or property, breach of contract, defamation, violation of any other
non-criminal federal, state or other governmental common law, statute,
regulation or ordinance.  This Arbitration Agreement shall apply to actions
initiated by Executive or Company.
 
Company and Executive understand and agree that arbitration of the disputes and
claims covered by this Arbitration Agreement shall be the sole and exclusive
mechanism for resolving any and all existing and future disputes or claims
arising out of Executive’s recruitment to or employment with the Company or the
termination thereof, except as specified below.
 
Claims Not Subject to Arbitration
 
Company and Executive further understand and agree that the following disputes
and claims are not covered by this Arbitration Agreement and shall therefore be
resolved as required by the law then in effect:
 
 
•
Executive’s claims for workers’ compensation benefits, unemployment insurance,
or state or federal disability insurance.

 
 
•
Either party's request for temporary injunctive relief prior to resolution of
the dispute on its merits in an arbitration proceeding.

 
 
•
Any other dispute or claim that has been expressly excluded from arbitration by
statute or binding legal precedent.

 
 
•
Any claims which, as a matter of law then in effect, cannot be the subject of a
mandatory arbitration agreement.

 
This Arbitration Agreement does not prevent Executive from filing a charge with
certain local, state or federal administrative agencies such as the United
States Equal Employment Opportunity Commission or the California Department of
Fair Employment and Housing, or prevent Executive from filing for unemployment
insurance or workers' compensation benefits.  Nothing in this Arbitration
Agreement limits Executive's rights, or those of the Company, to seek
provisional relief pursuant to California Code of Civil Procedure section 1281.8
or any similar statute of applicable jurisdiction.
 

 
14

--------------------------------------------------------------------------------

 



 
Final and Binding Arbitration; Waiver of Trial Before Court, Jury or Government
Agency
 
Company and Executive understand and agree that the arbitration of disputes and
claims under this Arbitration Agreement shall be instead of a trial before a
court or jury or a hearing before a government agency.  Company and Executive
understand and agree that, by signing this Arbitration Agreement, Company and
Executive are expressly waiving any and all rights to a trial before a court or
jury or before a government agency regarding any disputes and claims which
Company and Executive now have or which Company and Executive may in the future
have that are subject to arbitration under this Arbitration Agreement, except as
provided in the preceding section.
 
Arbitration Procedures
 
Any arbitration held under this Arbitration Agreement shall be conducted before
a single neutral arbitrator and shall be administered by the Judicial
Arbitration and Mediation Service ("JAMS") or its successor, unless the parties
otherwise stipulate.  The party initiating arbitration must provide written
notice of the request to arbitrate to the other party and to JAMS within the
applicable statute(s) of limitations.  Written notice to the Company is to be
directed to the Company's Human Resources Department.  The arbitration shall be
conducted in accordance with the JAMS Employment Arbitration Rules and
Procedures (the “JAMS Rules”), available for review at http://www.jamsadr.com,
as those rules are in effect at the time of the arbitration; provided, however,
that the arbitrator shall allow the discovery authorized by California Code of
Civil Procedure section 1283.05 or any other discovery required by California
law.  The parties shall attempt to jointly select the single neutral
arbitrator.  If they are unable to reach agreement, the procedures contained in
the JAMS Rules shall apply, or JAMS shall appoint the single arbitrator.  The
parties are entitled to be represented by counsel during the arbitration.  To
the extent that any of the JAMS Rules or anything in this Arbitration Agreement
conflicts with any arbitration procedures required by California law, the
arbitration procedures required by California law shall govern.
 
In the event JAMS is no longer able to supply the arbitrator, such arbitrator
shall be selected from the American Arbitration Association ("AAA") in
accordance with AAA's employment arbitration rules, available for review at
http://www.adr.org, as those rules are in effect at the time of the arbitration,
subject to the same terms and conditions as arbitration with JAMS as referenced
in the preceding paragraph.
 
Place of Arbitration
 
The arbitration shall take place in San Diego County, California, or, at the
Executive’s option, in the county in which the Executive works, or last worked,
for the Company.  The parties may agree to hold the arbitration at any other
place mutually agreeable to both of them.
 
Discovery
 
The arbitrator shall allow the discovery authorized by California Code of Civil
Procedure section 1283.05 or any other discovery required by California law.
 
Written Arbitration Award
 
In making an award, the Arbitrator shall have the authority to make any finding
and determine any remedy congruent with applicable law, including an award of
compensatory or punitive damages.  In reaching a decision, the Arbitrator shall
adhere to relevant law and applicable legal precedent, and shall have no power
to vary therefrom.
 

 
15

--------------------------------------------------------------------------------

 

The Arbitrator shall issue a written award that sets forth the essential
findings and conclusions on which the award is based.  The Arbitrator shall have
the authority to award any relief authorized by law in connection with the
asserted claims or disputes.  The Arbitrator’s award shall be final and binding
on both the Company and Executive and it shall provide the exclusive remedy(ies)
for resolving any and all disputes and claims subject to arbitration under this
Arbitration Agreement.  The Arbitrator’s award shall be subject to correction,
confirmation, or vacation, by a competent California court as provided by
California Code of Civil Procedure Section 1285.8 et seq and any applicable
California case law setting forth the standard of judicial review of arbitration
awards.  The arbitrator shall not have the power to commit errors of law or
legal reasoning, and the award may be vacated or corrected on appeal to a court
of competent jurisdiction for any such error.
 
Governing Law
 
Company and Executive understand that this Arbitration Agreement and its
validity, construction and performance shall be governed by the laws of the
State of California, without reference to rules relating to conflicts of
law.  Any dispute(s) and claim(s) to be arbitrated under this Arbitration
Agreement shall be governed by the laws of the State of California, without
reference to rules relating to conflicts of law.
 
Costs of Arbitration
 
The Company will bear the arbitrator’s fee and any other type of expense or cost
that the employee would not be required to bear if he or she were free to bring
the dispute(s) or claim(s) in court as well as any other expense or cost that is
unique to arbitration.  If the Executive is the party initiating arbitration, he
will be required to contribute to the administrative costs of the arbitration
the same amount which he would have paid as a filing fee in order to commence
the action in a civil court of law.  The Company and Executive shall each bear
their own attorneys’ fees incurred in connection with the arbitration, and the
arbitrator will not have authority to award attorneys’ fees unless a statute or
contract at issue in the dispute specifically authorizes the award of attorneys’
fees to the prevailing party, in which case the arbitrator shall have the
authority to make an award of attorneys’ fees as required or permitted by
applicable law.  If there is a dispute as to whether the Company or Executive is
the prevailing party in the arbitration, the Arbitrator will decide this issue.
 
Severability
 
Company and Executive understand and agree that if any term or portion of this
Arbitration Agreement shall, for any reason, be held to be invalid or
unenforceable or to be contrary to public policy or any law, then the remainder
of this Arbitration Agreement shall not be affected by such invalidity or
unenforceability but shall remain in full force and effect, as if the invalid or
unenforceable term or portion thereof had not existed within this Arbitration
Agreement.
 
Complete Agreement
 
Company and Executive understand and agree that this Arbitration Agreement and
the Employment Agreement to which this agreement is attached contain the
complete agreement between the Company and Executive regarding the subjects
covered hereby; that it supersedes any and all prior representations and
agreements between us, if any.  This Arbitration Agreement may be modified only
in a writing, expressly referencing this Arbitration Agreement and Executive by
full name, and signed by the Chief Executive Officer of the Company.  Any such
written modification must also expressly state the intention of the parties to
modify this Arbitration Agreement.
 

 
16

--------------------------------------------------------------------------------

 

Knowing and Voluntary Agreement
 
The Executive is advised to consult with attorneys of his or her own choosing
before signing this Arbitration Agreement, and acknowledges that he or she has
had an opportunity to do so.  By signing this Arbitration Agreement, Executive
agrees that he or she has read this Arbitration Agreement carefully and
understand that by signing it, he or she is waiving all rights to a trial or
hearing before a court or jury or government agency of any and all disputes and
claims regarding Executive’s employment with the Company or the recruitment to
or termination thereof (except as otherwise stated herein).
 
Consideration
 
The parties' mutual agreement to arbitrate the claims identified herein, and the
Company's agreement to pay most of the costs associated with the arbitration,
provide good and sufficient consideration for the mutual promises to arbitrate.
 


 
PLEASE READ CAREFULLY.  BY SIGNING THIS AGREEMENT, EMPLOYEE AND THE COMPANY ARE
GIVING UP THEIR RIGHT TO FILE A LAWSUIT IN A COURT OF LAW AND TO HAVE THEIR CASE
HEARD BY A JUDGE OR JURY AS TO ANY CLAIMS COVERED BY THIS AGREEMENT TO
ARBITRATE.
 


 
 
 
Date:                                                                
 
 
  /s/ Kenneth
Keymer                                                                 
Kenneth Keymer
 
 
 
Date:                                                                
NTN Buzztime, Inc.
 
 
  /s/ Terry
Bateman                                                                 
By:  Terry Bateman
Title: CEO



 


 


 


 

17

--------------------------------------------------------------------------------


